DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021 has been entered.

Summary
The status of the claims are as follows: claims 1, 5, 14, 15, 18, 23 and 24 are amended; claims 4, 10, 12 and 22 are cancelled; claims 14-21, 23 and 24 are withdrawn; resulting in claims 1-3, 5-9, 11 and 13 pending for examination. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 12 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The previous rejections of claims 5, 12 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to claim 5 and cancellation of claims 12 and 22 in the response filed November 26, 2021.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 2-29, filed November 26, 2201, with respect to claims 1-3, 5-9, 11 and 13  have been fully considered and are persuasive.  The previous rejections of claims 1, 8, 9, 11, 12, 13 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Hermony et al. (US 2007/0071968); of claims 2, 3, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Hermony et al. (US 2007/0071968); and of claims 1, 2, 3, 6, 7, 8, 9, 11, 12, 13 and 22 under 35 U.S.C. 103 as being unpatentable over Hermony et al. (US 2007/0071968) have been withdrawn. 
Refer to the Reasons for Allowance section below for further explanation.


Election/Restrictions
Claims 1-3, 5-9, 11 and 13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-21, 23, 24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office actions mailed on 06/19/2018  and 07/26/2021 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.







EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edmund Anderson on 03/09/2022.

The application has been amended as follows: 
Regarding claim 1,  amend lines 13-14 to read: 
“if the portion of the label body is adhered to and then removed entirely from the top surface of the another portion of the label body.”
Regarding claim 14, amend lines 11-14 to read:
“plurality of layers having a tamper-evident feature comprising a word and/or symbol formed within the layers along the entire length of the label body, the tamper-evident feature visible through the top surface of the portion of the label of the label body is adhered to and then removed entirely from the top surface of the another portion of the label body.”
Regarding claim 15, in line 2, remove the first instance phrase “comprises forming”, so that the final wording of lines 1-2 of the claim should read:
“The method of claim 14, wherein forming 
Regarding claim 16, in line 1 of the claim, remove the phrase “forming provides”, so that the final wording of line 1 reads:
“The method of claim 14, wherein 
Regarding claim 18,  amend lines 10-13 to read:
“the label body, the plurality of layers having a tamper-evident feature comprising a word and/or symbol formed within the layers along the entire length of the label body, the tamper-evident feature visible through the top surface of the portion of the label body if the portion of the label body is adhered to and then removed entirely from the top surface of the another portion of the label body,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application. 
Independent claim 1 is directed to “a universal, electronic device, security label, the electronic device comprising an integral camera lens on a side thereof, comprising: a plastic film security label body, the security label body comprising a plurality of layers, a top surface, an adhesive base, an end, and an opposed end, the security label body 

Hermony et al. is the closest prior art to the claimed invention. Hermony et al.  teaches a tamper evident tape (security label/label body) that provides an indication which shows that the tape has been detached from the surface of the object to which it is applied, the tamper evident tape is comprised of a first film (6) having a first surface and a second surface, a second film (2) having a first surface (top surface) and a second surface, an adhesive layer (7) on the first surface of the first film and a failure layer comprising a second adhesive layer (5), a colored ink layer (4) and a patterned primer layer (3) sandwiched between the first film (6) and the second film (2) (i.e. plurality of layers) (Figure 1, 2, [0010, 0015-0033]). The first surface of the first film (6) is the inner surface that is applied to the intended object and is coated with an adhesive 
Hermony et al. does not teach the feature of the claimed structure of the tamper-evident security feature, wherein the tamper-evident security feature is visible through the top surface of the portion of the label body if the portion of the label body is adhered to and then removed entirely from the top surface of the another portion of the label body, as shown in Figure 4, 5B and described in paragraph [0011-0016] of the instant specification. In the instant specification, the label body is wrapped around the intended object (i.e. electronic device), one end of the label body is adhered to a different portion of the label body, wherein, up on attempted removal of the one end of the label body, the tamper-evident feature is triggered and visible though the top surface of the label body. As shown in the figure of the instant specification, the label body remains intact at the point of attempted removal, however, the tamper-evident feature is irreversibly triggered and visible from the top surface of the label body (pg. 10 Applicants arguments).
The tamper-evident tape of Hermony et al. does not teach such a feature, but rather teaches that the a release coating or liner is required when the tape is in the form of a roll, so that the first adhesive layer of the inner surface of the tape does not adhere to the outer surface of the tape or adheres very weakly so as not trigger the tamper-evident feature (paragraph [0022] of Hermony et al.; pg. 11 of Applicants arguments). The use of the release layer or liner in Hermony et al. demonstrates that the outer 
Hermony et al. teaches in paragraphs [0018-0019] that the adhesive binds the tamper-evident tape to the item to which it is applied such that it cannot be removed, wherein an attempted removal results in a separation of the top layer of the tamper-evident tape from the bottom layer which remains adhered to the item (pg. 12-16, 20 of Applicants arguments). Hermony et al. teaches that the primary advantage of the tamper-evident tape  is the ability to maintain the seal of the package by the bottom layer which remains adhered to the package even after an attempt to peel the tape has been made and the indication of tampering is exposed ([0033]; pg. 25 of Applicants arguments), therefore, the is no motivation or suggestion to modify the reference to read on the claimed invention of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785